 

Exhibit 10.8

 

Citibank, N.A.

390 Greenwich Street, 5th Floor

New York, New York 10013

 

May 26, 2016

 

ZFC Trust

c/o ZAIS REIT Management, LLC

2 Bridge Avenue, Suite 322

Red Bank, NJ 07701

Attention: General Counsel

 

NOTICE OF REPURCHASE AND TERMINATION OF TRANSACTIONS

 

Re:        CITIBANK, N.A., ZFC TRUST MASTER REPURCHASE AGREEMENT

 

1.Reference is made this 26th day of May, 2016 (the “Effective Date”) to that
certain Master Repurchase Agreement, dated as of May 20, 2013 (the “Repurchase
Agreement”), as amended from time to time, by and among ZFC TRUST (“Seller”) and
CITIBANK, N.A. (“Buyer”). Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Repurchase
Agreement.

 

2.The parties agree that there is no current outstanding Repurchase Price owed
Buyer under the Repurchase Agreement and as of the Effective Date, the
Repurchase Agreement and all of the Program Documents shall automatically
terminate without any further action of or notice to any party, and shall be of
no further force or effect (the “Termination”). Notwithstanding the foregoing,
the parties acknowledge that, pursuant to the terms of the Master Repurchase
Agreement and the other Program Documents, the Termination shall not affect any
obligations that expressly survive termination of the Repurchase Agreement (or
such other Program Document as the case may be) including without limitation
those obligations of the Seller pursuant to Sections 3(i), 5, 12, 13, 23 and 25
of the Repurchase Agreement (and those obligations of Seller set forth herein).

 

3.This letter agreement shall not constitute a waiver of any provisions or of
Buyer’s rights under the Repurchase Agreement or any other Program Document that
expressly survive termination of the Program Documents.

 

4.This letter agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.

 

5.This letter agreement may be executed in any number of counterparts each of
which shall constitute one and the same instrument, and either party hereto may
execute this letter agreement by signing any such counterpart.

 

6.The parties hereto shall each take any and all further reasonable actions and
execute and deliver and/or authorize the filing of any and all such further
reasonable documents and undertakings as are necessary or reasonably requested
by the other party to effectuate the purposes of this letter agreement. The
undertakings set forth in this section shall survive the execution and delivery
of this letter agreement.

 



 

 

 

7.THIS LETTER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 

  CITIBANK, N.A.   (Buyer)       By: /s/ Susan Mills   Name: Susan Mills  
Title: Vice President

 

Accepted and Agreed:       ZFC TRUST   (Seller)       By:   /s/ Michael F.
Szymanski   Name: Michael F. Szymanski   Title: Authorized Signatory  

 

Termination Letter Agreement (Citibank, N.A. & ZFC Trust)

 

 

